Littlejohn, Justice
(concurring) :
I concur in the opinion of Mr. Chief Justice Moss and agree that the trial judge correctly held that the Municipal Court of the City of North Charleston did not have exclusive jurisdiction over all violations of the criminal laws of the State occurring within the corporate limits. In my view, the city recorder’s concurrent jurisdiction was limited to those offenses created by city ordinances.
I do not understand the majority opinion to hold that a recorder’s court, created under the terms of § 15-1002, et seq. of the Code of Laws of South Carolina for 1962, as amended, is authorized to try violations of state statutes and of the common law, when such offenses are not also prohibited by ordinance. The case of Town of Conway v. Lee, 209 S. C. 11, 38 S. E. (2d) 914 (1946), is of interest.